Case: 12-12678        Date Filed: 05/23/2013       Page: 1 of 2


                                                                        [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________

                                     No. 12-12678
                               ________________________

                          D. C. Docket No. 5:10-cv-00137-CLS

T. MARK MACLIN,
as Administrator ad Litem of the
Estate of David Smith,

                                                                           Plaintiff-Appellant,

                                             versus

DR. WILLIAM HOBBS,
J. GALBREATH, RN,
CORRECTIONAL MEDICAL SERVICES, INC.,

                                                                       Defendants-Appellees.

                               ________________________

                       Appeal from the United States District Court
                          for the Northern District of Alabama
                             _________________________

                                        (May 23, 2013)

Before HULL and ANDERSON, Circuit Judges, and SCHLESINGER,* District
Judge.

       *
          Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
               Case: 12-12678      Date Filed: 05/23/2013   Page: 2 of 2


PER CURIAM:

      For the reasons fully discussed at oral argument, we conclude that Plaintiff

adduced ample evidence to create genuine issues of fact with respect to both

prongs of Plaintiff’s claim—both the knowledge prong and the deliberate

indifference prong. Accordingly, the judgment of the district court is reversed and

this case is remanded for trial.

      REVERSED AND REMANDED.




                                            2